PER CURIAM.*
Jesse Jude Carter appeals his guilty-plea conviction under 18 U.S.C. § 922(g) for possession of a firearm by a convicted felon. He argues that 18 U.S.C. § 922(g)(1) is unconstitutional on its face and as applied because it does not require a showing of a “substantial” effect on interstate commerce. He acknowledges that his claim is foreclosed by Fifth Circuit precedent and states that he raises the claim to preserve it for possible Supreme Court review.
Carter’s claim is foreclosed by circuit precedent. See United States v. Cavazos, 288 F.3d 706, 712-13 (5th Cir.), cert. denied, 537 U.S. 910, 123 S.Ct. 253, 154 L.Ed.2d 189 (2002); United States v. Daugherty, 264 F.3d 513, 518 & n. 12 (5th Cir.2001), cert. denied, 534 U.S. 1150, 122 S.Ct. 1113, 151 L.Ed.2d 1007 (2002). Accordingly, the district court’s judgment is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.